UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

DEC

2 0 2004

William L . Librera, Ed.D.
Commissioner
Department of Education
Trenton, New Jersey 08625-0500
Dear Commissioner Librera:
The Office of Special Education Programs (OSEP) received your letter which was sent in
response to our second request that the New Jersey Department of Education (NJDOE)
explain in writing how it is fulfilling its responsibilities under Part B of the Individuals
with Disabilities Education Act (Part B) for children with disabilities living in New
Jersey who attend school in New York under a contract between New Jersey and New
York school districts . In that letter, you indicate that in order to develop a plan to ensure
full compliance with Part B, NJDOE was in need of the Department's written responses
to two specific questions . Although we believe that we have thoroughly addressed the
first issue you raise in our prior letters to you of October 24, 2003 and May 26, 2004, we
will again provide an explanation of applicable Part B requirements to enable NJDOE to
provide a written explanation of the steps you are taking to ensure compliance . The
Department's responses to your specific inquiries follow .

•

Clarify whether it is the United States Department of Education's position that
parents of Montague students should have access to due process procedures in
New Jersey regardless of whether they have access to due process procedures in
New York.

It is the Department's position that when a school district in a sending State contracts
with a school district in a receiving State to educate children with disabilities living in the
sending State, the due process procedures of the sending State and its school district must
be made available to parents of students with disabilities attending school in a school
district in the receiving State. As a condition of eligibility for Part B funds, each State
must ensure compliance with the requirements of 34 CFR §§300 .121-300 .156. Among
these requirements is that each State ensure the availability of a free appropriate public
education (FAPE) to children with disabilities residing in the State in mandatory age
ranges, that the State has procedural safeguards consistent with 34 CFR §§300 .500300 .529, and that eligible students and their parents are afforded these procedural
safeguards, including due process protections . 34 CFR §§300 .121 and 300 .129.
Likewise, under 34 CFR §300 .220, local educational agencies (LEAs), in providing for
the education of children with disabilities in their jurisdiction, must have policies,
procedures and programs that are consistent with §§300 .121-300.156. Further, although
Part B does not prohibit NJDOE or Montague School District from entering into a
contractual agreement with Port Jervis City Schools in New York to provide special
400 MARYLAND AVE ., S .W ., WASHINGTON, D.C_ 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation_

Page 2 - Commissioner William L . Librera, Ed. D.
education and related services, NJDOE retains ultimate responsibility for ensuring that
each educational program for children administered by the Port Jervis City Schools
through a contractual agreement is under the general supervision of the persons
responsible for educational programs for children with disabilities in New Jersey, and
meets the education standards of New Jersey, including the requirements of Part B . 20
U.S.C . 1412(a)(11); 34 CFR §300.600(a)(2)(i)-(ii) .
We are aware that under Clause 4 of the contractual arrangement between the Montague
School District and Port Jervis City Schools, entitled Sending-Receising Contract
Agreement, the parties expressly agree that parents will use New York's due process
procedures if they wish to appeal an educational decision affecting their child . Since the
above contractual provision is inconsistent with Part B, insofar as it removes New Jersey
parents' right to utilize New Jersey's due process procedures, NJDOE must instruct the
Montague School District and any other school districts in New Jersey that may have
.entered .into contractual arrangements with receiving school districts in neighboring
States to eliminate similar contractual provisions from their contracts . In this
circumstance, NJDOE's procedures governing the conduct of mediation and due process
proceedings, and the initiation of a civil action in a New Jersey court of competent
jurisdiction or in a Federal district court of the United States are applicable . See 34 CFR
§§300.506-300.514.
NJDOE may want to consider whether it would be advantageous to the parties to conduct
the hearing at the receiving school district, and there is nothing in Part B that would
prohibit such a practice. Our staff stands ready to provide technical assistance to the
NJDOE and its school districts in developing a plan to ensure that New Jersey's due
process procedures are applicable to parents of children with disabilities educated at Port
Jervis City Schools .
Your letter next asks :
Would a request for a change of program for a Montague student attending
school in Port Jervis require Montague to remove the student from Port Jervis
and place the student itself? In other words, would parents requesting program
changes lose access to Port Jervis?
It depends. As is true with respect to all educational decisions . under Part B,
individualized determinations must be made as to the educational program and services
that are appropriate for each disabled child . In this circumstance, officials of the
Montague School District would need to work with officials of the Port Jervis City
Schools through Part B's individualized education program (IEP) and placement
processes to determine what the student's needs are and if those needs could be met at
Port Jervis. See 34 CFR §§300 .340-300.350 and §§300 .550-300.553. Each child's IEP
forms the basis for the placement decision . 34 CFR §300 .552(b)(2) ; Appendix A to 34
CFR Part 300, question 1 . Whether a student could continue to attend school in Port
Jervis, if a change in program is determined appropriate, is a matter that would have to be
determined by the group of knowledgeable persons responsible for making the child's

Page 3 - Commissioner William L . Librera, Ed. D .
placement decision, which includes the child's parents . If the IEP and placement teams
determine that Port Jervis can appropriately implement the necessary change in the
student's special education program, it would not be necessary for Montague to remove
the student from Port Jervis . However, if the IEP and placement teams determine that
Port Jervis cannot implement the necessary change, Montague, and NJDOE, remain
ultimately responsible for ensuring that the student receives the services specified in his
.or her IEP in the least restrictive environment . 34 CFR §300 .600 and §300 .300(a) .
We trust that the above clarification is sufficient to respond to any remaining questions
you have . We consider this a serious matter and request that you provide us, within thirty
calendar days of the date of receipt of this certified letter, a written explanation of the
steps NJDOE is taking to respond to the concerns raised in our letters to you of October
24, 2003 and May 26, 2004 . If you have any questions, please contact Dale King at 202245-7405 or Dr. JoLeta Reynolds at 202-245-7459 (press 3) .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc :

Barbara Gantwerk, Director, Office of Special Education Programs,_ New Jersey
Department of Education
Diana MTK Autin, Executive Director, Statewide Parent Advocacy Network, Inc .,
Newark, New Jersey

